Morton, C. J.
A decree of the Probate Court, admitting to probate a will, is final and conclusive upon all the world until revoked by the court by which it was passed. It is in the nature of a judgment in rem. It cannot be reversed by writ of error or certiorari, and it cannot be set aside in equity for fraud. Waters v. Stickney, 12 Allen, 1, and cases cited.
This court, sitting as a court of equity, has no jurisdiction to revoke and annul a decree of the Probate Court, duly passed, approving and allowing a will.

Bill dismissed.